DETAILED ACTION
This is a first action on the merits, in response to the claims received 8/3/2020. Claims 1-20 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS)(S) file on has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-11,13-16,18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato, (USNO.2007/0222416).
 	As for claim 1, Sato discloses and shows in Fig. 2 a charging method, comprising: charging a battery in a constant current stage until a voltage of the battery reaches a first voltage, wherein the first voltage is a charging cut-off voltage corresponding to the constant current stage; and in response to the voltage of the battery reaching the first voltage, charging the battery in a constant voltage stage by applying a second voltage to the battery , wherein the second voltage is lower than the first voltage (par.[0030-0036]).
As for claim 2, Sato discloses and shows in Fig. 2 charging method comprises at least two constant current-constant voltage stages (via different time periods), and each of the at least two constant current-constant voltage stages comprises one constant current stage and one constant voltage stage.
 	As for claim 3, Sato discloses and shows in Fig. 2 at least two constant current-constant voltage stages comprise a first constant current-constant voltage stage and a second constant current- constant voltage stage which are continuous, and a charging current corresponding to a constant current stage of the second constant current-constant voltage stage is equal to a charging cut-off current corresponding to a constant voltage stage of the first constant current-constant voltage stage
 	As for claim 4, Sato discloses and shows in Fig. 2 at least two constant current-constant voltage stages, a charging current corresponding to a constant current stage of each of first N constant current-constant voltage stages is equal, wherein N is an integer greater than or equal to two
 	As for claim 6, Sato discloses and shows in Fig. 2 a charging cut-off voltage corresponding to the constant current stage is higher than a rated voltage of the battery
 	As for claim 7, Sato discloses and shows in Fig. 2 constant current stage is a constant current stage of a last constant current-constant voltage stage in the at least two constant current-constant voltage stages
 	As for claim 8, Sato discloses and shows in Fig. 2 a charging current corresponding to the constant current stage is larger than a rated maximum charging current of the battery
As for claim 9, Sato discloses and shows in Fig. 2 the constant current stage is a constant current stage of a first constant current-constant voltage stage in the at least two constant current-constant voltage stages
	As for claim 10, Sato discloses and shows in Fig. 2 at least two constant current-constant voltage stages, a charging current corresponding to a constant current stage of each of first N constant current-constant voltage stages is equal, wherein N is an integer greater than or equal to two the constant voltage stage is a constant voltage stage of the last constant current-constant voltage stage in the at least two constant current-constant voltage stages; the method further comprises one of: ending charging in response to a charging current applied to the battery reaching a charging cut-off current corresponding to the constant voltage stage, wherein the charging cut-off current corresponding to the constant voltage stage is determined according to a 
rated capacity of the battery; or ending charging in response to a charging time for the constant voltage stage reaching a preset charging time (par.[0030-0036]).
 	As for claim 11,  Sato discloses and shows in Fig. 2 a charging method, comprising: charging a battery with at least two constant current-constant voltage stages (via different time periods), each of the at least two constant current-constant voltage stages comprising one constant current stage and one constant voltage stage (via different time periods), a charging current corresponding to a constant current stage of each of first N constant current-constant voltage stages being equal, and NV being an integer greater than or equal to two; wherein the battery is charged in the one constant current stage until a voltage of the battery reaches a first voltage, the first voltage being a charging cut-off voltage corresponding to the constant current stage; (par.[0030-0036]).
 	As for claim 13,  Sato discloses and shows in Fig. 2 a charging apparatus comprising: a charging management circuit configured to: charge a battery in a constant current stage until a voltage of the battery reaches a first voltage, wherein the first voltage is a charging cut-off voltage corresponding to the constant current stage; and in response to the voltage of the battery reaching the first voltage, charge the battery by applying, in a constant voltage stage, a second voltage to the battery, wherein the second voltage is lower than the first voltage (par.[0030-0036]).
 	As for claim 14, Sato discloses and shows in Fig. 2 the charging management circuit is configured to charge the battery in at least two constant current-constant voltage stages, and each of the at least two constant current-constant voltage stages comprises one constant current stage and one constant voltage stage
 	As for claim 15, Sato discloses and shows in Fig. 2 at least two constant current- constant voltage stages comprise a first constant current-constant voltage stage and a second constant current-constant voltage stage which are continuous, and a charging current corresponding to a constant current stage of the second constant current-constant voltage stage is equal to a charging cut-off current corresponding to a constant voltage stage of the first constant current-constant voltage stage
 	As for claim 16, Sato discloses and shows in Fig. 2 at least two constant current- constant voltage stages, a charging current corresponding to a constant current 
	As for claim 18, Sato discloses and shows in Fig. 2 a charging cut-off voltage corresponding to the constant current stage is higher than a rated voltage of the battery.
 	As for claim 19, Sato discloses and shows in Fig. 2 constant current stage is a constant current stage of a last constant current-constant voltage stage in the at least two constant current- constant voltage stages.
 	As for claim 20, Sato discloses and shows in Fig. 2 a charging current corresponding to the constant current stage is larger than a rated maximum charging current of the battery
  Allowable Subject Matter
Claims 5,12,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5: at least two constant current-constant voltage stages comprise a first constant current-constant voltage stage and a second constant current- constant voltage stage, the second constant current-constant voltage stage occurs after the first constant current-constant voltage stage, a voltage difference between a charging cut-off voltage corresponding to a constant current stage of the first constant current-constant voltage stage and a charging voltage corresponding to a constant voltage stage of the first constant current-constant voltage stage is AV1, and a voltage difference between a 
Claim 12: constant current-constant voltage stages of the at least two constant current-constant voltage stages other than the first N constant current-constant voltage stages comprise a first constant current-constant voltage stage and a second constant current-constant voltage stage which are continuous, and a charging current corresponding to a constant current stage of the second constant current-constant voltage stage is equal to a charging cut-off current corresponding to a constant voltage stage of the first constant current-constant voltage stage, in combination with the remaining limitations of independent claims.
Claim 17: wherein the at least two constant current- constant voltage stages comprise a first constant current-constant voltage stage and a second constant current-constant voltage stage, the second constant current-constant voltage stage occurs after than the first constant current-constant voltage stage, a voltage difference between a charging cut-off voltage corresponding to a constant current stage of the first constant current-constant voltage stage and a charging voltage corresponding to a constant voltage stage of the first constant current-constant voltage stage is AV7, and a voltage difference between a charging cut-off voltage corresponding to a constant current stage of the second constant current-constant voltage stage and a charging voltage corresponding to a constant voltage stage of the second constant current- constant 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859